McCulloch, C. J., (dissenting). The decision of the majority is, I think, an unwarranted extension of what is usually termed the doctrine of “the turntable cases.” Railway Co. v. Stout, 17 Wall. 657. This doctrine has been heretofore applied with hesitation and caution by this court and most other courts, and the conclusion now announced by the majority is in conflict with those decisions. Abbott v. Van Meter, 142 Ark. 601; United Zinc & Chemical Co. v. Britt, 258 U. S. 268. Liability of a landowner has, in such cases, been imposed, not on account of dangerous defects or agencies allowed to exist on the premises, but because of the fact that trespassing children or animals are attracted by such defects or agencies to their injury. The rule of liability is now generally referred to as the “attractive nuisance doctrine,” and depends entirely on the fact that the danger is an attractive one to children or animals. In all of the decisions on the subject there is a clear recognition of the rule of law that the owner of premises is not under any legal obligation to keep the same safe for trespassers. The limit of the owner’s obligation is not to lure children or animals to the premises or to bait a trap for them. In the present instance appellant was using its right-of-way in a lawful manner, and the poisonous spray was used for a useful purpose. It had the right to use the premises -in that way, and was not bound to protect against trespassing animals. There is no evidence at all that the spray was attractive to animals or that the vegetation was more attractive after the spray fell on it. All that is shown is that cattle went there to graze because grass was to be found there. It is just a case where trespassing cattle went where grass was to be found, and were killed. So, under the application of the law made by the majority in this case, wherever injury to trespassing cattle occurs the owner of the premises is liable if it can be shown that the animals went there to graze and the premises were kept in an unsafe condition.